Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.  Claims 13-21 are withdrawn from consideration as being drawn to non-elected invention; claims 23-25 are added.  Accordingly, claims 1-25 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites “monomer (b) is selected from the group … of formulae (Ib), (Ic) and Id)” and fails to further limit the scope of claim 1 on which this claim is dependent.  Specifically, compounds of formula Ib, Ic and Id are exactly the same as all of the possible compounds of formula I in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

Claims 1-4, 6-11 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashiya et al (US 2005/0182162 A1).
Regarding claim 1, Hayashiya et al disclose, in example 5, an aqueous solution comprising polymer prepared from monomers methacrylic acid (i.e. reads on anionic monomer comprising at least one polymerizable olefinic unsaturation and at least one carboxylic acid group in present claim 1), and polyalkylene glycol monomethyl (CH3O-(C2H4O)25-) methacrylate in water at 800C (i.e. reads on implementation in water at a temperature falling within the range in present claim 1) in the presence of sodium hydrogen persulfate.  Examples of water-soluble polymerization initiators include ammonium persulfate, sodium persulfate and potassium persulfate (paragraph 0063) which reads on radical generating compounds in present claim 1.  The polycarboxylic acid-based polymer has a molecular weight distribution of 1.3 to 2.5 (paragraph 0094) which reads on polymolecularity index of less than 3 in present claim 1.  In order to adjust the molecular weight of the resulting copolymer, a chain transfer agent can be used.  Examples of chain transfer agent include hypophosphorus acid (paragraph 0068) which reads on the compound comprising phosphorus in 1 oxidation state in present claim 1.
Hayashiya et al fail to disclose a copolymer comprising monomer of formula I.
However, Hayashiya et al teach in the general disclosure that copolymer A and/or B contain a constitutional site II represented by formula - 
    PNG
    media_image1.png
    135
    465
    media_image1.png
    Greyscale
 wherein R4 and R5 are the same or different and represent H or methyl, AO represents oxyalkylene group of carbon number 2 to 4, x is a number of 0 to 2 and y represents 0 or 1, n represents an average addition mole  number of an oxyalkylene group and is a number of 1 to 300, R6 represents a hydrogen atom or a hydrocarbon group of a carbon number of 1 to 20 (paragraphs 0045-0046) which reads on the monomer of formula I in present claim 1, when R4 = H or methyl, R5 = H, x = 1-2, y = 0, AO = oxyalkylene group of a carbon number of 2-3, and R6 is H or methyl.  Therefore, in light of the teachings in general disclosure of Hayashiya et al, it would have been obvious to one skilled in art prior to the filing of present application to include any of the monomer species of formula  
    PNG
    media_image1.png
    135
    465
    media_image1.png
    Greyscale
, of Hayashiya et al, in the preparation of aqueous copolymer in exemplary embodiment 5, in place of the polyalkylene glycol monomethyl (CH3O-(C2H4O)25-)methacrylate, absent evidence to the contrary.
Regarding claim 2, see example 5, wherein the composition does not include a homopolymer of the anionic monomer.
Regarding claims 3 and 4, see example 5, wherein methacrylic acid and polyalkylene glycol ether are present in amounts of about 21% by weight and 89% by weight, respectively.
Regarding claim 6, 22 and 25, examples of chain transfer agents include hypophosphorus acid and a salt thereof such as sodium hypophosphite (paragraph 0068).
Regarding claims 7 and 11, examples of monomer (I-M) include unsaturated monocarboxylic acid-based monomers such as acrylic acid, methacrylic acid, maleic acid and one or more of them may be used (paragraph 0051) which reads on further anionic monomer in present claim 7 and 11.
Regarding claims 8, see 6a to 6c above.
Regarding claim 9, in addition to 6a to 6c above, see example 5, wherein the copolymer comprises polyalkylene glycol monomethyl (CH3O-(C2H4O)25-) methacrylate (i.e. species of monomer of formula 
    PNG
    media_image1.png
    135
    465
    media_image1.png
    Greyscale
) and includes only (CH2CH2O)x moieties. The monomer does not include any moieties that represent (CH2CH(CH3)O)y and (CH(CH3)CH2O)z, and therefore, x is greater than y+z.  Additionally, polyalkylene glycol monomethyl (CH3O-(C2H4O)10-(C3H6O)2-(C2H4O)13-) methacrylate includes C3H6O units (open to being either (CH2CH(CH3)O)y and (CH(CH3)CH2O)z) wherein x (i.e. 25) is greater than y+z (i.e. 2)
Regarding claim 10, see example 5, wherein the polymerization is conducted at 800C.
Regarding claims 23 and 24, Copoymer A and/or B contain a constitutional site II represented by formula - 
    PNG
    media_image1.png
    135
    465
    media_image1.png
    Greyscale
 wherein R4 and R5 are the same or different and represent H or methyl, AO represents oxyalkylene group of carbon number 2 to 4, x is a number of 0 to 2 and y represents 0 or 1, n represents an average addition mole  number of an oxyalkylene group and is a number of 1 to 300, R6 represents a hydrogen atom or a hydrocarbon group of a carbon number of 1 to 20 (paragraphs 0045-0046) which reads on the monomer of formula Ib in present claims 23 and 24, when R4 = H or methyl, R5 = H, x = 1, y = 0, AO = oxyalkylene group of a carbon number of 2-3, and R6 is H or methyl.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashiya et al (US 2005/0182162 A1) in view of Wakao et al (US 2013/0090425 A1).
The discussion with respect to Hayashiya et al in paragraph 6 above is incorporated here by reference.
Hayashiya et al are silent with respect to amount of residual monomer “a”.
However, Wakao et al teach an aqueous solution containing a poly(meth)acrylic acid polymer (abstract).  The drop time of polymerization initiator such as ammonium persulfate is ended preferably within 5 to 20 minutes after end of the monomer addition thereby reducing the residual monomer (paragraph 0074).  A temperature in the range of 800C to 1050C tends to reduce the residual monomer content (paragraph 0101).  See examples, wherein the residual acrylic acid is > 100 (Table 1).  Therefore, in light of the teachings in Wakao et al and given that polymerization in Hayashiya et al in exemplary embodiment is conducted at a temperature of 800C, it would have been obvious to one skilled in art prior to the filing of present application to end the addition of sodium hydrogen persulfate in the process of Hiyashiya et al within 5 to 20 minutes of addition of monomers, for reducing the residual monomer content to less than 2000 ppm or 1500 ppm, absent evidence to the contrary.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashiya et al (US 2005/0182162 A1) in view of Suau et al (US 2007/0179262 A1).
The discussion with respect to Hayashiya et al in paragraph 6 above is incorporated here by reference.
Hayashiya et al are silent with respect to implementation of radical polymerization in the presence of compound of formula II.
However, Suau et al in the same filed of endeavor teach a method of controlled radical polymerization of acrylic acid with water soluble monomers in water in the presence of sulfur compounds as transfer agents (abstract) which are non-odorous and provide polymers with a conversion rate higher than 90%, polydispersity index lower than 2.2 and the possibility to obtain molecular weight of choice (paragraph 0054).  Examples of chain transfer agents include 
    PNG
    media_image2.png
    111
    314
    media_image2.png
    Greyscale
 (paragraph 0059) and exemplified by a compound wherein R1 designates alkyl radical having 4 carbon atoms, M1 and M2 designate the sodium atom (paragraph 0165-0167).  See Test no. 18-21, wherein transfer agent diluted to 22% is used in amounts of 76.6 to 90 g based on 400 g of acrylic acid (Table 3) which falls within the range for compound II in present claim 12 based on total amount of monomers.  Therefore, in light of the teachings in Suau et al and given that Hayashiya et al contemplate adding chain transfer agents in its polymerization process, it would have been obvious to one skilled in art prior to the filing of present application to include the chain transfer agent of Suau et al, in amounts falling within the presently claimed range in the polymerization process, of Hayashiya et al, for above mentioned advantages.

Response to Arguments

Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) Hayashi states in paragraphs [0006] and [0007] that copolymers consisting of a specified unsaturated polyalkylene glycol-based monomer and (meth)acrylic based monomer have not completely overcome reduction in dispersing performance due to passage of time and in high water reduction rate necessary for a high strength concrete and are taught in JP 986990.  The polymers have been prepared by polymerizing (meth)acrylic acid with a (meth)acrylate monomer.  This would be considered by one skilled in art to teach away from the present claimed invention. (B) (meth)acrylate-based monomers of formula Ia have been excluded from the scope of present claims.  Since both monomers of Hayahsi must by (meth)acrylate based (see Table 1), Hayashi cannot suggest the present invention; and (C) Hayashi cannot be combined with Wakao or Suau to render the present claimed invention obvious.  Wakao discloses an aqueous solution containing a poly(meth)acrylate acid-based polymer that provides dispersibility for inorganic substrates as well as favorable color.  Suau discloses sulfur compounds useful in a method for controlled radical polymerization of acrylic acid.
With respect to (A), paragraphs {0006] and [0007] describes the polymers taught in art prior to that of Hayashi. The rejections of record are based on what is taught in the general disclosure of Hayashi.
With respect to (B), in addition to the rejection set forth in paragraph 6a-6c above, claims use the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03
With respect to (C), Wakao is only used for its teaching that drop time of ammonium persulfate if ended preferably within 5 to 20 minutes after end of monomer addition reduces the residual monomer content and deals with (meth)acrylate polymers.  Additionally, Suau in the same field of endeavor teach that presence of sulfur compounds as a transfer agent provides polymers with a conversion rate of higher than 90%, polydispersity index lower than 2.2 and the possibility to obtain molecular weight of choice.  Hence, it is the Office’s position that Wakao and Suau are combinable with Hayashi.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764